United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.B., Appellant
and
U.S. POSTAL SERVICE, CURSEEN-MORRIS
PROCESSING & DISTRIBUTION CENTER,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1213
Issued: April 15, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 26, 2020 appellant filed a timely appeal from a May 1, 2020 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a medical condition
causally related to the accepted March 9, 2020 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for the first time on appeal. Id.

FACTUAL HISTORY
On March 19, 2020 appellant, then a 57-year-old mail carrier, filed a traumatic injury claim
(Form CA-1) alleging that on March 9, 2020 he sprained his right ankle when he fell while
descending porch steps in the performance of duty. On the reverse side of the claim form, the
employing establishment indicated that he was injured in the performance of duty on
March 9, 2020.
A March 10, 2020 return to work note by Dr. Hon-Yuen Wong, Board-certified in family
medicine, related that appellant was seen in his office on that date and that he could not return to
work until March 15, 2020.
In a development letter dated March 23, 2020, OWCP informed appellant that additional
evidence was needed in support of his claim. It advised him of the type of factual and medical
evidence necessary and attached a questionnaire for his completion. OWCP afforded appellant 30
days to submit the requested evidence.
A March 21, 2020 letter from Dr. Wong indicated that appellant was under his care and
could return to work on March 25, 2020 with the restriction of intermittent walking for 3 hours a
day.
In a March 25, 2020 letter, Dr. Wong indicated that appellant was seen in his office on
March 21, 2020. He stated that appellant should be able to return to work without restrictions on
March 30, 2020.
A March 30, 2020 return to worksheet (Form CA-3) from the employing establishment
indicated that appellant returned to full-time regular-duty work on that date.
By decision dated May 1, 2020, OWCP denied appellant’s traumatic injury claim, finding
that the evidence of record was insufficient to establish a diagnosed medical condition in
connection with the accepted March 9, 2020 employment incident. It concluded, therefore, that
the requirements had not been met to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the

3

Supra note 1.

4
F.H., Docket No.18-0869 (issued January 29, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P.,
59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

2

employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.7 Fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
allegedly occurred. The second component is whether the employment incident caused a personal
injury.8 Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.9 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the accepted employment incident must be based on a
complete factual and medical background.10 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and the
specific employment incident.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to the accepted March 9, 2020 employment incident.
OWCP received several reports from Dr. Wong related to appellant’s ability to return to
work. In these reports Dr. Wong did not provide a specific diagnosis, or an opinion regarding
causal relationship. The Board has held that medical evidence that does not offer an opinion
regarding the cause of an employee’s condition or disability is of no probative value on the issue
of causal relationship.12 As such, this evidence is insufficient to establish appellant’s claim.

5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.M., Docket No. 17-0284 (issued February 7, 2018); R.C.,
59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016).

7

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

8

T.H., Docket No. 19-0599 (issued January 28, 2020); B.M., Docket No. 17-0796 (issued July 5, 2018); John J.
Carlone, 41 ECAB 354 (1989).
9

T.H., id.; Robert G. Morris, 48 ECAB 238 (1996).

10

C.S., Docket No. 20-1354 (issued January 29, 2021); M.V., Docket No. 18-0884 (issued December 28, 2018).

11

Id.; Victor J. Woodhams, 41 ECAB 345, 352 (1989).

12

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

3

As there was no medical evidence of record establishing a diagnosis in connection with the
accepted March 9, 2020 employment incident, the Board finds that appellant has not established
that he sustained an injury causally related to the accepted March 9, 2020 employment incident.13
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to the accepted March 9, 2020 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the May 1, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 15, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

Id.

4

